Citation Nr: 1704827	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-10 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen claim of entitlement to service connection for an acquired psychiatric disorder (claimed as passive aggressive personality with suicide attempt).

2.  Entitlement to service connection for an acquired psychiatric disorder to include general anxiety disorder and major depressive disorder (claimed as passive aggressive personality with suicide attempt).

3.  Entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to service-connected lumbar myositis.

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.




REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from April 1979 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

Although the Veteran requested a hearing before a Decision Review Officer at the RO (hearings were scheduled for July and August 2013, respectively), he subsequently withdrew his hearing request.  38 C.F.R. §§ 20.702 (d), 20.704(d) (2016).

The Board has recharacterized the issue of entitlement to service connection for passive aggressive personality with suicide attempt to more broadly encompass entitlement to service connection for an acquired psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).  In addition, reframing the issue as stated accurately reflects the medical evidence suggesting the Veteran has been diagnosed with different mental health diagnoses.

In March 2015, the Board issued a decision denying the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2106, the Court vacated and remanded the Board's decision for compliance with the instructions in the Joint Motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue service connection for an acquired psychiatric disability, service connection for radiculopathy of the lower extremities, and entitlement to SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In August 1986, the Board denied a claim of service connection for an acquired psychiatric disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the August 1986 Board decision, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a left parotid disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The August 1986 Board decision which denied the claim for service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 4004(b) (1982); 38 C.F.R. § 19.104 (1986); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2016); 38 C.F.R. §  20.1100 (2016).

2.  New and material evidence has been received since the August 1986 denial of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2016); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen a Claim for Service Connection for an Acquired Psychiatric Disability

The RO denied the Veteran's claim of service connection for an acquired psychiatric disability in an October 1982 rating decision, finding that even though he was diagnosed with passive-aggressive personality disorder with a suicidal attempt, there was no evidence of mental unsoundness in service to justify the suicidal attempt.  The Veteran perfected an appeal of the October 1982 rating decision and in August 1986, the Board denied service connection for the acquired psychiatric disorder.  

The Veteran was provided notice of this decision and did not undertake any further action until filing the current claim.  Therefore, the decision is final.  See 38 U.S.C.A. § 4004(b) (1982); 38 C.F.R. § 19.104 (1986); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2016); 38 C.F.R. §  20.1100 (2016).

The evidence received since the August 1986 Board decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2016).  This new evidence addresses the reason for the previous denial; that is, he has been subsequently diagnosed with major depressive disorder in a Social Security Administration evaluation in January 2005, and more recently, a private psychiatrist diagnosed general anxiety disorder in a letter received by VA in September 2016.  The suicidal attempt and current diagnoses addresses the reason for the previous denial; that is, chronic mental health condition with onset in service, and raises a reasonable possibility of substantiating the claim.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This evidence raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened, and to this extent the appeal is granted


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims.  The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the remaining issues on appeal before the Board at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

The record identifies several physicians whose records either have not been associated with the file or, at best, represent only portions of the treatment records.  Specifically, the file does not contain complete records of the Veteran's treatment by Dr. Aponte Vegas, Dr. N. Ortiz Valentin, Dr. L. Escabi, Dr. R. Casas, Dr. A. Abrue, Dr. Edelmio, and Dr. E. Rentas. These physicians treated the Veteran either for his mental health symptoms or his back or both.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).  Therefore, a remand is necessary under the duty to assist so VA can attempt to associate these records with the file.  

The Veteran indicated in August 2014 that he is receiving treatment at the VAMC but there are no VAMC records associated with his file.   VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  On remand, all VA medical records should also be obtained.  

As noted above, the Veteran made at least one attempt at suicide while in service.  The service treatment records have been obtained but contain only his outpatient records.  The Veteran, however, reports he was hospitalized after he attempted suicide.  No efforts have been made to obtain any inpatient records involving the Veteran.  In a similar manner, the Veteran stated he was subjected to Article 15 punishment and his personnel file also does not appear to have been associated with the file.  Therefore, the Board finds that a remand is also required to obtain these records.

Finally as to record development, it appears the Veteran has applied for disability benefits from the Social Security Administration but only portions of the Social Security Administration records are contained in the file.  Upon remand, the records from the Social Security Administration should be obtained as the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  

There has not been a VA examination to determine whether the Veteran's mental health disability is related to incidents noted in the service treatment records or service generally.  The Board has determined that there is sufficient evidence in the file to warrant a VA mental health examination.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether any mental health disability is present and to ascertain any relationship to service.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

The Veteran received a VA examination for radiculopathy of the lower extremities in February 2013.  The VA examiner concluded the Veteran did not have radiculopathy.  The examiner, however, did not comment on the contrary conclusions reached by Dr. N. Ortiz Valentin in October 2010, Dr. Casa in a Social Security Administration evaluation in May 2008, and Dr. Benabe in February 1989.  A Veteran is entitled to service connection for a disability even if it was diagnosed before the filing of the claim and resolves by the time of adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Finally, as to the SMC claim, the Board finds that this claim is inextricably intertwined with the Veteran's other claims and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to submit or authorize VA to obtain the medical records of Dr. Aponte Vegas, Dr. N. Ortiz Valentin, Dr. L. Escabi, Dr. R. Casas, Dr. A. Abrue, Dr. Edelmio, and Dr. E. Rentas as well as any other outstanding private treatment records related to his mental health disability or low back disability.

All records or reports in Spanish that have not been previously translated must be translated into English, including the letter by Dr. E. Rentas received by VA in September 2016 from the Veteran's attorney.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained, the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran he may submit any such records in his possession.

2. Obtain all VA medical records of treatment of the Veteran at the VAMC and associated outpatient clinics. 

All attempts to obtain these records should be documented in the file. Any negative replies must be in writing, and associated with the file. 

3.  Request from the Social Security Administration the records pertinent to the Veteran's claim and/or award of Social Security Administration disability benefits.

All attempts to obtain these records should be documented in the file. Any negative replies must be in writing, and associated with the file

4.  Request from the proper Federal Custodian of the United States Army Hospital records, the National Personnel Records Center, the Veteran's service department, and any other appropriate source to include the National Archives and Records Administration, and the applicable service department all hospital or in- patient records of the Veteran.  The AOJ should also request the Veteran's complete service personnel file from the United States Army.

5.  After the record development is completed, provide the Veteran with a VA low back examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has a radiculopathy disability of the lower extremities.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is asked to comment on the clinical significance of treatment in service in October 1979 and January 1980. 

Regardless of whether radiculopathy is found in the examination, the examiner is also asked to comment on the clinical significance of the reports by Dr. Ortiz Valentin in October 2010 and May 2013 that the Veteran's repetitive strain on his lower back handling heavy equipment caused or contributed to his current symptoms, including radiculopathy, as well as findings suggestive of radiculopathy by Dr. Casa in a Social Security Administration evaluation in May 2008, and Dr. Benabe in February 1989.  

If the examiner determines that a lower extremity radiculopathy disability is not related to service, then the examiner is also asked to determine whether it is at least as likely as not (a 50 percent probability or more) any radiculopathy disability was caused by or aggravated by the Veteran's service connected disabilities.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

6.  After the record development is completed, provide the appellant with a VA mental health examination. The claims file should be made available to the examiner in conjunction with the examination. All necessary testing should be conducted. The rationale for all opinions should be provided. 

 The examiner is asked to list all of the appellant's mental health disabilities. For each diagnosis, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service, to specifically include the Veteran's competent lay statements, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is asked to specifically comment on the suicide attempts by the Veteran while he was in service. 

7. After the development requested is completed, readjudicate the claims for service connection and SMC. If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


